Exhibit 10.47

[Letterhead of The Coca-Cola Company]
COCA-COLA PLAZA
ATLANTA, GEORGIA




December 16, 2014


Marcos de Quinto Romero    
Madrid, Spain




Dear Marcos,


We are delighted to confirm your new position as Chief Marketing Officer, job
grade 22, with an effective date in January 2015 upon your relocation to
Atlanta. You will report to me. The information contained in this letter
provides details of your new position.


•
Your employment relationship with Compañía de Servicios de Bebidas Refrescantes,
S.L. will end effective December 31, 2014.



•
You will become an employee of The Coca-Cola Company.



•
Your principal place of employment will be Atlanta, Georgia.



•
Your initial annual base salary for your new position will be $750,000,
effective January 1, 2015.



•
You will be eligible to participate in the annual Performance Incentive Plan.
The target annual incentive for a job grade 22 is 125% of annual base salary.
The actual amount of an incentive award may vary and is based on individual
performance and the financial performance of the Company. Awards are made at the
discretion of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  The plan may be modified from time to
time.



•
You will be eligible to participate in The Coca-Cola Company’s Long-term
Incentive program. Awards are made at the discretion of the Compensation
Committee of the Board of Directors based upon recommendations by Senior
Management. You will be eligible to receive long-term incentive awards within
guidelines for the job grade assigned to your position and based upon Company
performance and leadership potential to add value to the Company in the future.
As a discretionary program, the award timing, frequency, size and distribution
between award vehicles are variable.






--------------------------------------------------------------------------------

Marcos de Quinto
December 16, 2014
Page 2



•
We are pleased to offer you a special, additional expatriate allowance of
$300,000 per year, subject to applicable taxes. This allowance is in addition to
the standard expatriate allowance provided.



•
We will make an annual contribution to the Mobile Employee Retirement Plan
(MERP) of 15.5% of your base salary and annual incentive award to replace the
benefit you would have accrued annually under the Spanish Pension Plan.



•
We will make a special one-time discretionary contribution to the MERP of
$1,000,000 due to the forfeiture of the certain amounts from a Spanish Pension
Plan. The contribution will be governed solely by the terms of the MERP.



•
The Compensation Committee of the Board of Directors have approved a special
one-time restricted stock unit grant for an estimated value of $2,500,000. The
restrictions will lapse and the award will be released to you on March 1, 2016,
contingent on your continued employment. The award will be governed solely by
the terms of the Company’s 2008 Equity Plan and the Agreement that will be
provided to you at the time the award is made. The actual number of units
awarded will be determined using the target value and the closing price of The
Coca-Cola Company’s common stock on the date of the grant.



•
We will also provide you a one-time, lump sum payment of $75,000, subject to
applicable taxes, to defray the cost of your personal contributions, should you
so elect, to the Spanish Social Security over a three-year period.



•
You will continue to be eligible for payment of the 2014 Annual Incentive, based
on business performance. You will also continue to be eligible for the remaining
Bottler Consolidation bonus that vests on December 31, 2014 and is payable in
August 2015, subject to performance criteria being achieved, on the same terms
and conditions as had you remained in Spain.



•
You will continue to be provided with security services for your residence, with
security as determined necessary by local security personnel.



•
You are expected to maintain share ownership pursuant to the Company’s share
ownership guidelines at a level equal to at least four times your base salary.
Because this represents an increase from your prior target level, you will have
an additional two years, or until December 31, 2016, to meet this requirement.
You will be asked to provide information in December of each year on your
progress toward your ownership goal and that information will be reviewed with
the Compensation Committee of the Board of Directors the following February.








--------------------------------------------------------------------------------

Marcos de Quinto
December 16, 2014
Page 3



•
You will be eligible for the Company’s Financial Planning and Counseling
program, which provides reimbursement of certain financial planning and
counseling services, up to $10,000 annually, subject to taxes and withholding.

•
You will be eligible for the Emory Executive Health benefit, which includes a
comprehensive physical exam and one-on-one medical and lifestyle management
consultation.



•
You are required to enter into the Agreement on Confidentiality,
Non-Competition, and Non-Solicitation, effective immediately (enclosed).



•
As a mobile assignee, you will participate in the Global Mobility Policy and be
provided the standard benefits of that program. The duration and type of
assignment are contingent upon the business needs of the Company provided
suitable performance standards are maintained. The Code of Business Conduct,
Confidentiality Agreements, or any other document related to knowledge you
acquire of Company business or conducting business remain in effect during
international assignments.



•
You have agreed and will confirm in writing that you have, as a condition of
your employment with the Company, voluntarily waived any right that you would
otherwise have to participate in The Coca-Cola Company Severance Pay Plan, as
amended and restated effective January 1, 2012, or any successor to that plan.
Such waiver of the severance benefit does not constitute the waiver of a right
to any other United States plan benefit or International Service Program benefit
to which you may be entitled under the terms of those plans or programs.



•
During the period of January 2015 and December 31, 2016, your employment with
the Company shall not be terminated except for Cause. Thereafter, your
employment with the Company will at all times remain at-will employment that can
be terminated at any time by you or the Company with or without Cause. “Cause”
for this purpose means any conduct that constitutes a violation of the Company’s
Code of Business Conduct or any other policy of the Company or an Affiliate,
gross misconduct, or personal behavior that may adversely affect the goodwill of
the Company or its brands, all as determined by the Company’s Board of
Directors.



•
If you are involuntarily separated by the Company for reasons other than Cause
(as defined in the previous paragraph), you will receive a lump sum payment
equal to two times the amount of your base salary at the time of separation that
exceeds $750,000. For example, if your base salary is $800,000 at the time of
your involuntary separation, you will receive a lump sum payment of $100,000.
Such payment will be made within ten business days from the date of your
separation of service and will be governed solely by the terms of a deferred
cash agreement that will be provided to you at the commencement of your
employment.




--------------------------------------------------------------------------------

Marcos de Quinto
December 16, 2014
Page 4





Marcos, I feel certain that you will continue to find challenge, satisfaction
and opportunity in this role and as we continue our journey toward the 2020
Vision.


Sincerely,




/s/ MUHTAR KENT


Muhtar Kent




c:    Ceree Eberly
Gloria Bowden
Executive Compensation
GBS Executive Services


Enclosure:     Agreement on Confidentiality, Non-Competition, and
Non-Solicitation

